Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 15/929,925 filed on October 26, 2021.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant's Information Disclosure Statement (IDS) form PTO-1499. The IDS has been considered.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 


6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2011/0221041 A1) in view of Gowda et al. (2017/0207160 A1).
Regarding independent claim 1, Lin et al. teaches an electronics package (Fig. 5) comprising:
an electrically insulating substrate (136: 136a insulating layer, ¶41) having a first surface (bottom surface) and a second surface (upper surface);
a polyimide layer (130, ¶38 ) positioned on the first surface (bottom surface) of the electrically insulating substrate (136a); and
an electrical component (124, ¶37) having a top surface coupled to the polyimide  layer (130) on a surface thereof opposite the electrically insulating substrate (136a), wherein the electrical component (124) has one or more contact pads (126, ¶37) on the top surface;
wherein one or more vias (see the annotated figure below) are formed through the electrically insulating substrate (136a) and the polyimide layer (130), wherein each of the one or more vias (see figure below) is formed at a location corresponding to respective contact pad (126) of the one or more contact pads (126), wherein each of the one or more vias (see figure below) has a via wall extending from the second surface (top surface) of the electrically insulating substrate (136a) to the respective contact pad (126) of the one or more contact pads; and
wherein the electrically insulating substrate (136a) comprises one (1) or more protrusions (see figure below) equal in number to the one (1) or more vias (see figure below), wherein each of the one (1) or more protrusions (see annotated in the figure below) extends outwardly from the first surface of the electrically insulating substrate (136a) at a respective via of the one (1) or more vias (see figure below) to cover at least part of the adhesive layer (130) in forming part of the via wall (see Fig. 5) of the respective via of the one or more vias (see figure below).

    PNG
    media_image1.png
    405
    567
    media_image1.png
    Greyscale

Lin et al. is explicitly silent of disclosing wherein the polyimide layer is an adhesive material.
Gowda et al. teaches wherein (Fig. 9) the polyimide layer (64) is an adhesive material (¶35).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Gowda et al. to the material of Lin et al., because of polyimide’s strength such as, high mechanical performance, superior temperature adaptability, excellent tensile and compressive strength, outstanding chemical resistance, superior bearing and wear properties.
Regarding claim 2, Lin et al. and Gowda et al. teach all of the limitations of claim 1 from which this claim depends.
Lin et al. teaches wherein (Fig. 5) each of the one or more the protrusions (shown in figure above) is formed around a perimeter of the via (see figure in claim 1) and extends outwardly from the first surface (bottom surface) of the electrically insulating substrate (136a) so as to cover all of or substantially all of the adhesive layer (130) as part of the via wall (see Fig. 5) of the respective via of the one (1) or more vias (see figure in claim 1).
Regarding claim 3, Lin et al. and Gowda et al. teach all of the limitations of claim 2 from which this claim depends.
Lin et al. teaches wherein (Fig. 5) each of the one (1) or more protrusions (shown in figure in claim 1) each of covers at least 50% of a thickness of the adhesive layer (130) as part of the via wall (the side thickness of the polyimide layer is fully covered by the protrusion, see Fig. 5) of the respective via of the one (1) or more vias (see figure in claim 1).
Regarding claim 4, Lin et al. and Gowda et al. teach all of the limitations of claim 1 from which this claim depends.
Lin et al. teaches wherein (Fig. 5) a certain diameter of each of the one or more vias (shown in the figure in claim 1) can be seen in a planar view.
However, Lin et al. is explicitly silent of disclosing the diameter of each of the one or more vias is equal to or greater than 80 micrometers.
It would have been obvious to select the diameter of each of the one or more vias is equal to or greater than 80 micrometers, to optimize the result effective variable in order to improve package size, such as miniature of the packaged device. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimension or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 5, Lin et al. and Gowda et al. teach all of the limitations of claim 1 from which this claim depends.
Lin et al. teaches wherein (Fig. 5) each of the one or more protrusions (shown in figure of claim 1) blocks a flow of the adhesive layer (130) into the respective via of the one or more vias (this is a functional limitation).
Regarding claim 6, Lin et al. and Gowda et al. teach all of the limitations of claim 1 from which this claim depends.
Lin et al. teaches wherein (Fig. 5), further comprising an interconnect layer (142, ¶43) formed on the second surface of the electrically insulating substrate (136a) and in the one or more vias, wherein the interconnect layer (142) is electrically coupled to the one or more contact pads (126) of the electrical component (124).

9.	Claims 7-13, 19-20, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2011/0221041 A1) in view of Gowda et al. (2017/0207160 A1) and further in view of Duggal et al. (6,515,417 B1).
Regarding independent claim 7, Lin et al. teaches a method for manufacturing an electronics package (Fig. 5) comprising:
providing an electrically insulating substrate (136: 136a, insulating layer, ¶41);
applying or forming a polyimide layer (130, ¶38) on a first surface of the electrically insulating substrate (136a); and
forming one or more vias (shown in figure below) through the electrically insulating substrate (136a) and the adhesive layer (130), wherein each of the one or more vias is defined by a via wall (see figure below);
wherein forming the one or more vias comprises the one or more vias through the electrically insulating substrate (136a) and the adhesive layer (130), and
wherein the one or more vias are through the electrically insulating substrate (136a) and the adhesive layer (130) from a second surface of the electrically insulating substrate (136a).


    PNG
    media_image2.png
    405
    596
    media_image2.png
    Greyscale

Lin et al. is explicitly silent of disclosing wherein the polyimide layer is an adhesive material;
wherein forming the one or more vias comprises mechanically punching using a mechanical punching tool;
mechanically punched through from a second surface side of the electrically insulating substrate and then through the adhesive layer.
Gowda et al. teaches wherein (Fig. 9) the polyimide layer (64) is an adhesive material (¶35).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Gowda et al. to the material of Lin et al., because of polyimide’s strength such as, high mechanical performance, superior temperature adaptability, excellent tensile and compressive strength, outstanding chemical resistance, superior bearing and wear properties.
Lin et al. and Gowda et al. are explicitly silent of disclosing wherein forming the one or more vias comprises mechanically punching using a mechanical punching tool;
mechanically punched through from a second surface side of the electrically insulating substrate and then through the adhesive layer.
Duggal et al. teaches wherein (Fig. 9: step 4) forming the one or more vias (169) comprises mechanically punching (col. 12, lines 60-65) using a mechanical punching tool;
mechanically punched through from a second surface side (upper surface of substrate 160) of the electrically insulating substrate (160) and then through the adhesive layer (161).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Duggal et al. while forming the through via of Lin et al. and Shim et al., in order to obtain desired rate of etching while forming the via with the mechanical punching tool (col.12, lines 61-63, interpreted).
Regarding claim 8, Lin et al. and Gowda et al. and Duggal et al. teach all of the limitations of claim 7 from which this claim depends.
The combination of Lin et al. and Duggal et al. teaches wherein mechanically punching (col. 12, lines 60-65) through the electrically insulating substrate (160) and the adhesive layer (161) forms one or more protrusions (see in figure of claim 7) on the electrically insulating substrate (136a) equal in number to the one (1) or more vias, wherein each of the one or more protrusions is formed around a perimeter of a respective via of the one (1) or more vias, wherein each of the one or more protrusions extends outwardly from the first surface (bottom surface) of the electrically insulating substrate (136a) to cover at least part of the adhesive layer (130) and form part of the via wall of the respective via of the one (1) or more vias.
Regarding claim 9, Lin et al. and Gowda et al. and Duggal et al. teach all of the limitations of claim 8 from which this claim depends.
Lin et al. teaches wherein (Fig. 5) each of the one of more protrusions (see figure in claim 7) extends outwardly from the first surface of the electrically insulating substrate (136a) to cover all of or substantially all of the adhesive layer (130) as part of the via wall (see figure in claim 7) of the respective via of the one (1) or more vias.
Regarding claim 10, Lin et al. and Gowda et al. and Duggal et al. teach all of the limitations of claim 9 from which this claim depends.
Lin et al. teaches wherein (Fig. 5) each of the one or more protrusions (shown in figure in claim 7) covers at least 50% of a thickness of the adhesive layer (130) as part of the via wall (the side thickness of the polyimide layer is fully covered by the protrusion, see Fig. 5) of the respective via of the one (1) or more vias.
Regarding claim 11, Lin et al. and Gowda et al. and Duggal et al. teach all of the limitations of claim 8 from which this claim depends.
Lin et al. teaches wherein (Fig. 5) each of the one or more protrusions (shown in figure of claim 1) blocks a flow of the adhesive layer (130) into the respective via of the one or more vias (this is a functional limitation).
Regarding claim 12, Lin et al. and Gowda et al. and Duggal et al. teach all of the limitations of claim 7 from which this claim depends.
Lin et al. shows wherein (Fig. 5) a certain dimension of each of the one or more vias (see figure in claim 7) can be seen in Fig. 5.
However, Lin et al. is explicitly silent of disclosing wherein “a diameter of each of the one or more vias is equal to or greater than 80 micrometers”. Therefore, it would have been obvious to select the dimension in the design to optimize the device performance, such as forming miniature of the interconnect layer. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimension or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 13, Lin et al. and Gowda et al. and Duggal et al. teach all of the limitations of claim 7 from which this claim depends.
Lin et al. shows wherein (Fig. 5) a certain thickness of the adhesive layer (130) can be seen in Fig. 5.
However, Lin et al. is explicitly silent of disclosing wherein “a thickness of the adhesive layer is between 5 to 50 micrometers”. Therefore, it would have been obvious to select the dimension in the design to optimize the device performance. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimension or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 19, Lin et al. and Gowda et al. and Duggal et al. teach all of the limitations of claim 7 from which this claim depends.
Lin et al. teaches wherein (Fig. 5), further comprises:
coupling a top surface (upper surface) of an electrical component (124) to a surface of the adhesive layer (130) opposite the electrically insulating substrate (136a), wherein the electrical component (124) has one or more contact pads (126) on the top surface; and
forming an interconnect layer (142) on the second surface (upper surface) of the electrically insulating substrate (136a) and in the one or more vias (see figure in claim 22), wherein the interconnect layer (142) electrically coupled to the one or more contact pads (126) of the electrical component (124).6
Regarding claim 20, Lin et al. and Gowda et al. and Duggal et al. teach all of the limitations of claim 7 from which this claim depends.
Lin et al. teaches wherein (Fig. 5) each of the one or more vias (see figure in claim 7) is formed at a location corresponding to a respective contact pad (126) of the one or more contact pads (126).
Regarding independent claim 22, Lin et al. teaches an electronics package, the electronics package formed by a process comprising:
providing an electrically insulating substrate (136: 136a, insulating layer, ¶41) having a first surface (bottom surface) and a second surface (upper surface);
applying or forming a polyimide layer (130, ¶38) on the first surface (bottom surface) of the electrically insulating substrate (136a); and
forming one or more vias (shown in figure below) through the electrically insulating substrate (136a) and the adhesive layer (130) on the second surface (upper surface) of the electrically insulating substrate (136a), wherein each of the one or more vias (see figure below) is defined by a via wall (see figure below);
wherein the one or more vias through the electrically insulating substrate (136a) and the adhesive layer (130) from the second surface of the electrically insulating substrate (136a) forms one or more protrusions (see figure below) on the electrically insulating substrate (136a) equal in number to the one or more vias, wherein each of the one or more protrusions (see figure below) is formed at a respective via of the one (1) or more vias, wherein each of the one or more protrusions extends outwardly from the first surface (bottom surface) of the electrically insulating substrate to cover at least part of the adhesive layer (130) and form part of the via wall (shown in figure below) of the respective via of the one (1) or more vias.

    PNG
    media_image2.png
    405
    596
    media_image2.png
    Greyscale


Lin et al. is explicitly silent of disclosing wherein the polyimide layer is an adhesive material;
wherein forming the one or more vias comprises mechanically punching using a mechanical punching tool;
mechanically punched through from a second surface side of the electrically insulating substrate and then through the adhesive layer.
Gowda et al. teaches wherein (Fig. 9) the polyimide layer (64) is an adhesive material (¶35).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Gowda et al. to the material of Lin et al., because of polyimide’s strength such as, high mechanical performance, superior temperature adaptability, excellent tensile and compressive strength, outstanding chemical resistance, superior bearing and wear properties.
Lin et al. and Gowda et al. are explicitly silent of disclosing wherein forming the one or more vias comprises mechanically punching using a mechanical punching tool;
mechanically punched through from a second surface side of the electrically insulating substrate and then through the adhesive layer.
Duggal et al. teaches wherein (Fig. 9: step 4) forming the one or more vias (169) comprises mechanically punching (col. 12, lines 60-65) using a mechanical punching tool;
mechanically punched through from a second surface side (upper surface of substrate 160) of the electrically insulating substrate (160) and then through the adhesive layer (161).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Duggal et al. while forming the through via of Lin et al. and Shim et al., in order to obtain desired rate of etching while forming the via with the mechanical punching tool (col.12, lines 61-63, interpreted).
Regarding claim 23, Lin et al. and Gowda et al. and Duggal et al. teach all of the limitations of claim 22 from which this claim depends.
Lin et al. teaches wherein the process for forming the electronics package further comprises:
coupling a top surface (upper surface) of an electrical component (124) to a surface of the adhesive layer (130) opposite the electrically insulating substrate (136a), wherein the electrical component (124) has one or more contact pads (126) on the top surface; and
forming an interconnect layer (142) on the second surface (upper surface) of the electrically insulating substrate (136a) and in the one or more vias (see figure in claim 22), wherein the interconnect layer (142) is electrically coupled to the one or more contact pads (126) of the electrical component (124).

10.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2011/0221041 A1) in view of Gowda et al. (2017/0207160 A1) and further in view of Duggal et al. (6,515,417 B1) as applied to claim 7 above, and further in view of Price et al. (2012/0280400 A1).
Regarding claim 23, Lin et al. and Gowda et al. and Duggal et al. teach all of the limitations of claim 7 from which this claim depends.
Lin et al. and Gowda et al. are explicitly silent of disclosing wherein forming the one or more vias comprises forming a plurality of vias, and wherein the mechanical punching tool simultaneously forms the plurality of vias in a single mechanical punch.
Price et al. teaches wherein (Fig. 19) forming the one or more vias (4) comprises forming a plurality of vias (4, 4), and wherein the mechanical punching tool (¶187) simultaneously forms the plurality of vias (4, 4) in a single mechanical punch (single step, ¶162, ¶187).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Price et al. while forming the through via of Lin et al. and Shim et al. and Duggal et al., to reduce processing time and cost savings (single step vs. multiple steps that may require maskings).

Allowable Subject Matter
11.	Claims 14, 15, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 14, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “further comprising laser drilling at least some of the one or more vias subsequent to formation thereof using the mechanically punching”.
Regarding claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “further comprising laser drilling additional vias through the electrically insulating substrate, wherein the additional vias formed by laser drilling having a diameter smaller than a diameter of the one or more vias mechanically punched through the electrically insulating substrate”.
Regarding claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “further comprising applying a release liner to the adhesive layer on a surface thereof opposite the electrically insulating substrate, wherein the one or more vias are mechanically punched through the electrically insulating substrate, the adhesive layer, and the release liner, and wherein the release liner is removed subsequent to the forming of the one or more vias using the mechanical punching”.

Response to Arguments
12.	It has been acknowledged that the applicant amended claims 1-3, 5-11, 14-20, 22-23 per the response dated on 10/26/2021.
Applicant’s arguments with respect to the claims have been carefully reviewed, however, the previously cited prior art references still teach the amended limitations as clearly explained in the current office action above. It is suggested to amend the claim (s) structurally that would overcome the cited prior art reference (s).
6
 
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819